Appeal from a judgment of the Supreme Court at Special Term (Ford, J.), entered December 22, 1983 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
The arguments advanced by petitioner in support of his application for a writ of habeas corpus could have been, but were not, raised on direct appeal from the underlying criminal conviction. Thus, habeas corpus is not appropriate (see, e.g., People ex rel. Thomas v LeFevre, 102 AD2d 925; People ex rel. Davis v Coombe, 97 AD2d 667). Indeed, petitioner seems to recognize that the issues now raised could have been advanced on appeal and offers no acceptable reasons to depart from traditional, orderly procedure (see People ex rel. Keitt v McMann, 18 NY2d 257). Accordingly, Special Term correctly denied petitioner’s application.
Judgment affirmed, without costs. Kane, J. P., Main, Yesawich, Jr., Levine and Harvey, JJ., concur.